             IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION


NIKEMA WILLIAMS, Georgia
Senator, DEVIN BARRINGTON-
WARD, RICHARD BATHRICK,
SHANNON COFRN CAGGERO,
RAYMOND (BEN) HARRIS,
MARY HOOKS, PRISCILLA
SMITH, DESMOND TUCKER,
YOMARA VELEZ, and APRIL
ZACHARY,

      Plaintiffs,                       CIVIL ACTION FILE

V.                                      NO. 1:20-CV-4012-MHC

COLIN POWELL, DARRIUS
MAGEE, JAMES WICKER,
JAMES WOBLE, JAVEN
ROBERSON, JEFFREY ROGERS,
JEREMIAH SLAY, JOSEPH
GOBLE, JUSTIN GOLDEN, KEVIN
HAWKINS, KYLE MCCLENDON,
and MATTHEW RAY, Defendants,
sued in their individual capacity and
in their official capacity as
Department of Public Safety
Officers,

      Defendants.


                                  ORDER
      This case comes before the Court on Defendants' Motion to Stay Discovery

[Doc. 12] seeking a stay of discovery pending final resolution of their Motion to

Dismiss [Doc. 11]. On September 29, 2020, Plaintiffs filed the above-styled

Complaint, alleging: (1) unlawful seizure because O.C.G.A. § 16-11-34.1 is

unconstitutional (Count I); (2) a violation of the First Amendment's fundamental

right to speech and petition government (Count II); and (3) unlawful seizure due to

legislative immunity (Count III, alleged by Williams against all Defendants).

CompL[Doc. 1]^ 82-108.

      Defendants' Motion to Dismiss seeks the dismissal of less than all of the

claims asserted in the Complaint. For example, Defendants' motion seeks to

dismiss the malicious prosecution portion of the claim In Count I for unlawful

seizure but does not address the false arrest aspect of that claim. The motion seeks


the dismissal of the facial challenge to O.C.G.A. § 16-11-34.1 in Count II, but does

not address the "as-applied" challenge to the statute or the claim as it relates to

Plaintiffs arrest in retaliation for their protected speech. Finally, the motion seeks

to invalidate Williams's argument that her legislative immunity alone would not

protect her from arrest but does not seek to otherwise dispose ofWHUams's claim

premised on her false arrest,
      Defendants' current Motion to Stay seeks to stay discovery as it relates to all

claims in the case, not just those implicated by their Motion to Dismiss, arguing

that a favorable ruling from the Court on all or part of their Motion to Dismiss

would render discovery on the challenged claims unnecessary and could determine

the scope of discovery. Defendants argue that a stay will avoid undue costs and

burdens of discovery. Plaintiffs argue that even if the Court were to grant

Defendants' pending Motion to Dismiss, some of each claim would remain in this

case and therefore discovery on each claim would still need to take place.

       The Court has broad discretion to manage its own docket. This includes

"broad discretion to stay discovery pending decision on a dispositive motion.

Panolav. Land Buyers Ass'nv.Shuman, 762 F.2d 1550, 1560 (llth Cir. 1985)

(citations omitted); see also LR 26.2B, NDGa ("The court may, in its discretion,

shorten or lengthen the time for discovery.")

       The Court finds that no judicial efficiency will be achieved by granting a

stay as to discovery or the parties' pretrial obligations (e.g., initial disclosures,

conference and reporting obligations under Local Rules 16 and 26) in this case
pending the adjudication of the pending Motion to Dismiss. Accordingly, for the

foregoing reasons, Defendants' Motion to Stay Discovery [Doc. 12] is DENIED.

      IT IS SO ORDERED this 10th day of March, 2021.




                                     MARK H. COHEN
                                     United States District Judge




                                        4
